Name: 90/200/EEC: Commission Decision of 9 April 1990 concerning additional requirements for some tissues and organs with respect to Bovine Spongiform Encephalopathy (BSE)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  health;  means of agricultural production
 Date Published: 1990-04-25

 Avis juridique important|31990D020090/200/EEC: Commission Decision of 9 April 1990 concerning additional requirements for some tissues and organs with respect to Bovine Spongiform Encephalopathy (BSE) Official Journal L 105 , 25/04/1990 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 32 P. 0135 Swedish special edition: Chapter 3 Volume 32 P. 0135 *****COMMISSION DECISION of 9 April 1990 concerning additional requirements for some tissues and organs with respect to Bovine Spongiform Encephalopathy (BSE) (90/200/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 89/662/EEC (2), and in particular Article 13 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC, and in particular Article 8 (3) thereof, Whereas, according to Article 13 of Directive 64/433/EEC, additional requirements adapted to the specific situation of Member States with respect to certain diseases likely to endanger human health may be decided on in accordance with the procedure referred to in Article 16; Whereas according to Article 8 (3) of Directive 72/461/EEC it may be decided, in accordance with the procedure referred to in Article 9, that the measures taken by Member States where there is a danger that animal diseases may be spread by the introduction into its territory of fresh meat from another Member State, should be amended, mainly to ensure coordination with those adopted by other Member States, or abolished; Whereas several cases of bovine spongiform encephalopathy have occurred among cattle in the United Kingdom; whereas on 28 July 1989, in order to prevent any risk for bovine animals of other Member States, the Commission adopted Decision 89/469/EEC concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom (4), as amended by Decision 90/59/EEC (5); Whereas some Member States have taken measures concerning fresh meat originating from the United Kingdom in order to avoid the risk of spreading of BSE; Whereas the authorities of the United Kingdom, in order in addition to avoid the minimal risk for consumers, have taken some measures including banning the use for human consumption of certain tissues and organs of bovine origin; whereas it is opportune to take measures for tissues and organs for uses other than human consumption; Whereas in order to take into account the development of the situation in the United Kingdom concerning BSE, it is opportune to harmonize the measures taken by the Member States; Whereas the Commission will follow developments in the situation; this Decision may be amended in the light of such developments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 All bovine animals which, at ante mortem examination performed in accordance with Chapter V of Annex I to Directive 64/433/EEC, show clinical suspicion of BSE shall be retained and slaughtered separately, and their brain shall be examined histologically for evidence of BSE. If BSE is confirmed their carcasses and offal shall be destroyed. Article 2 1. The United Kingdom shall not send from its territory to that of other Member States: (a) the following tissues and organs derived from bovine animals aged more than six months at slaughter: - brains, spinal cord, thymus, tonsils, spleen, intestines. (b) the following tissues and organs derived from bovine animals for uses other than human consumption: - tissues and organs refereed to in point a, - placental tissue, - cell cultures of bovine origin, - serum and foetal calf serum, - pancreas, surrenal glands, testicles, ovaries and hypophisis. - other lymphoid tissues. 2. However, the provisions of paragraph 1 (b) shall not apply to cattle born outside the United Kingdom and subsequently introduced into the United Kingdom after 18 July 1988 or to tissues and organs derived from cattle slaughtered outside the United Kingdom. Article 3 Member States shall amend the measures which apply to trade so as to bring them into compliance with this Decision. They shall inform the Commission thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 9 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 225, 3. 8. 1989, p. 51. (5) OJ No L 41, 15. 2. 1990, p. 23.